        3:20-cv-03128-SEM-TSH # 1        Page 1 of 7                                             E-FILED
                                                                      Thursday, 21 May, 2020 09:13:31 AM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JODY KNOLL and TIMOTHY KNOLL,                    )
                                                 )
              Plaintiffs,                        )
v.                                               )
                                                 )         Case No.
MURRAY BROS, LLC, JIMMIE DALE COX, and           )
PIRAMAL GLASS-USA, INC.,                         )
                                                 )
              Defendants.                        )

                                  NOTICE OF REMOVAL

       NOW COMES the Defendants, JIMMIE DALE COX and MURRAY BROS, LLC, by

Matthew S. Hefflefinger of HEYL, ROYSTER, VOELKER & ALLEN, their attorneys, and

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby file this Notice of Removal of the

cause of action styled, Jody Knoll and Timothy Knoll v. Murray Bros, L.L.C.; Jimmie Dale

Cox; and Piramal Glass-USA, Inc., Case No. 2020 L 000063, originally filed and now

pending in the Circuit Court of the Seventh Judicial Circuit, Sangamon County, Illinois,

from said Circuit Court of the Seventh Judicial Circuit to the United States District Court

for the Central District of Illinois, Springfield Division. In support of its Notice of

Removal, Defendants state as follows:

       1.     Plaintiffs, Jody Knoll and Timothy Knoll, filed a Complaint against Murray

Bros, LLC (hereinafter “Murray Bros”) and Jimmie Dale Cox (hereinafter “Cox”) on March

17, 2020 (Complaint at Law, attached hereto as “Ex. A”).




                                             1
        3:20-cv-03128-SEM-TSH # 1            Page 2 of 7



       2.      Pursuant to 28 U.S.C. §1446(b)(2)(A), all defendants have joined in the

removal of this action.

       3.      At the time this action was commenced and since then, Defendant Cox

was and is a citizen of the State of Missouri. Defendant Murray Bros was and is a

limited-liability company organized under the laws of the State of Missouri, in which all

members thereof are citizens of the State of Missouri.

       4.      Further, on information and belief, Defendant Piramal Glass-USA, Inc. was

and is a corporation organized under the laws of the State of Delaware with its principal

place of business in the State of New Jersey.

       5.      On information and belief, Plaintiffs Jody Knoll and Timothy Knoll were

and are citizens of the State of Illinois.

       6.      Count I of Plaintiffs’ Complaint asserts a claim of negligence by Plaintiff

Jody Knoll against Defendants Murray Bros and Cox. (Ex. A at 1-3). Therein, Plaintiff Jody

Knoll demands judgment against said Defendants “for a sum in excess of the minimum

amount required for jurisdiction in the Law Division of the Circuit Court of Cook [sic].

County, Illinois.” (Ex. A. at 3).

       7.      Count II of Plaintiffs’ Complaint asserts a claim of negligence by Plaintiff

Timothy Knoll against Defendants Murray Bros and Cox. (Ex. A at 3-5). Therein, Plaintiff

Timothy Knoll demands judgement against said Defendants “for a sum in excess of the




                                                2
        3:20-cv-03128-SEM-TSH # 1             Page 3 of 7



minimum amount required for jurisdiction in the Law Division of the Circuit Court of

Cook [sic] County, Illinois” [sic]. (Ex. A. at 4-5).

       8.      Count III of Plaintiffs’ Complaint asserts a claim of negligence by Plaintiff

Jody Knoll against Defendants Cox and Piramal Glass-USA, Inc. (hereinafter “Piramal”).

(Ex. A at 5-6). Therein, Plaintiff Jody Knoll demands judgement against said Defendants

“for a sum in excess of the minimum amount required for jurisdiction in the Law Division

of the Circuit Court of Cook [sic] County, Illinois” [sic]. (Ex. A at 6).

       9.      Lastly, Count IV of Plaintiffs’ Complaint asserts a claim of negligence by

Plaintiff Timothy Knoll against Defendants Cox and Piramal. (Ex. A at 6-8). Therein,

Plaintiff Jody Knoll demands judgement against said Defendants “for a sum in excess of

the minimum amount required for jurisdiction in the Law Division of the Circuit Court of

Cook [sic] County, Illinois” [sic]. (Ex. A at 8).

       10.     Notwithstanding the demand/prayer for relief asserted in each Count of

Plaintiffs’ Complaint, this Court may consider all facts relevant to the amount in

controversy in this action at the time of this Notice of Removal. See Meridian Sec. Ins. Co.

v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006). If the plaintiff, “the master of the

complaint,” provides little information about the value of the claims alleged, a good-

faith estimate of the stakes is acceptable if it is plausible and supported by a

preponderance of the evidence. Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir.

2006). “Once the defendant in a removal case has established the requisite amount in



                                                    3
         3:20-cv-03128-SEM-TSH # 1         Page 4 of 7



controversy, the plaintiff can defeat jurisdiction only if it appears to a legal certainty that

the claim is really for less than the jurisdictional amount.” Id. at 511. In addition, if a

plaintiff does not stipulate to damages of $75,000 or less, "the inference arises that he

thinks his claim may be worth more." Id. at 512.

         11.   Per Plaintiffs’ allegations, this is a personal injury case involving a collision

occurring on Interstate 55 between vehicles operated by Cox, employed at all relevant

times by Murray Bros, and Plaintiff Jody Knoll, in which Plaintiff Timothy Knoll was riding

passenger. (Ex. A. at 1-2). Plaintiffs further allege that as a result of said collision, they

have each “suffered damages of a personal, permanent, and pecuniary nature.” (Ex. A. at

3, 4).

         12.   Per Plaintiffs’ allegations alone, there is a preponderance of the evidence

that that the amount in controversy in this cause, excluding interest and costs, exceeds

$75,000. See Kincaid v. Menard, Inc., 2014 U.S. Dist. LEXIS 60712 (N.D. Ill.) (finding by a

preponderance of the evidence that the amount in controversy exceeded $75,000 where

the plaintiff (1) alleged in the Complaint “serious and permanent injuries,” “great pain

and suffering,” the expense of “great sums” of money, and an amount in controversy

exceeding $50,000 in the prayer for relief, and (2) where the plaintiff did not file any

affidavit or stipulation stating that she would not demand or accept any recovery in

excess of $75,000).




                                               4
       3:20-cv-03128-SEM-TSH # 1            Page 5 of 7



       13.     Pursuant to 28 U.S.C. § 1332, there is complete diversity of the parties and

the amount in controversy exceeds $75,000.00. Accordingly, this Court has original

jurisdiction over this matter. Therefore, this action may be removed to this Court

pursuant to 28 U.S.C. § 1441(a).

       14.     This action is currently pending in the Circuit Court for the Seventh Judicial

Circuit, Sangamon County, Illinois. Pursuant to 28 U.S.C. 1441(a), removal to the United

States District Court for the Central District of Illinois, Springfield Division, is proper.

       15.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

that have been served upon Defendants in the removed case are attached to this Notice

of Removal. The Complaint and Summons have been attached as Exhibit A.

       16.     Defendant will provide written notice hereof to all adverse parties and file

a copy of this Notice of Removal with the Clerk of the Circuit Court of the Seventh

Judicial Circuit as required under 28 U.S.C. § 1446(d).

       DEFENDANT DEMANDS TRIAL BY JURY.




                                                 MURRAY BROS, LLC. and JIMMIE DALE COX




                                           BY:______/s/ Matthew S. Hefflefinger___________________
                                                     HEYL, ROYSTER, VOELKER & ALLEN
                                                           Matthew S. Hefflefinger
                                                              ARDC #6201281




                                                5
       3:20-cv-03128-SEM-TSH # 1          Page 6 of 7




                  CERTIFICATE OF FILING AND PROOF OF SERVICE

       I hereby certify that May 21, 2020, I electronically filed the foregoing Notice of
Removal with the Clerk of the Court using the CM/ECF system and have sent notification
of such filing to the following attorneys via e-mail:

      Michael K. Demetrio
      Corboy & Demetrio, PC
      33 N. Dearborn Street, 21st Floor
      Chicago, IL 60602
      ccfiling@corboydemetrio.com
      Attorneys for Plaintiffs

      Richard D. Frazier
      Cherry, Frazier & Sabin, LLC
      1 W. Old State Capitol Plaza, Suite 800
      Springfield, IL 62701
      frazier@springfieldlawfirm.com
      Attorneys for Plaintiffs

      M. Tucker Blaser
      BROWN & JAMES, P.C.
      Richland Plaza I
      525 W. Main St., Ste. 200
      Belleville, Illinois 62220-1547
      tblaser@bjpc.com
      Attorneys for Defendants, Piramal Glass-USA, Inc.




                                             6
        3:20-cv-03128-SEM-TSH # 1       Page 7 of 7



        Under penalties as provided by law pursuant to section 1-109 of the Illinois Code
of Civil Procedure [735 ILCS 5/1-109], I certify that the statements set forth in this
Certificate of Filing and Proof of Service are true and correct, except as to matters
therein stated to be on information and believe and as to such matters I certify as
aforesaid that I verily believe the same to be true.


                                                          /s/_____Diane C. Fair_____


HEYL, ROYSTER, VOELKER & ALLEN
300 Hamilton Blvd.
P.O. Box 6199
Peoria, IL 61601-6199
Telephone: 309.676.0400
Facsimile: 309.676.3374
peoecf@heylroyster.com
rlinder@heylroyster.com
dfair@heylroyster.com
mhefflefinger@heylroyster.com
clsmith@heylroyster.com


2439-13
DMT/dcf
37889636_1




                                            7
